Citation Nr: 0709695	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-24 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for hearing loss, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Arkansas, which denied an increased disability rating in 
excess of 10 percent for service-connected hearing loss.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that his hearing loss, currently service 
connected at a 10% disability rating, should be rated higher.  
He indicated he receives treatment for the condition at two 
Arkansas VA Medical Centers and from a private physician.  
The RO acknowledged in the supplemental statement of the case 
that they had considered the records of the veteran's 
treatment through those dated in September 2004 and October 
2005, respectively.  At his May 2006 video hearing, however, 
the veteran advised that he has received more current 
treatment.  The records of this treatment should be obtained.  
A current VA examination also should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of the 
veteran's treatment from the VA Medical 
Centers in Little Rock and Hot Springs, 
Arkansas, dated since September 2004.  

2.  The veteran should be scheduled for a 
VA examination to determine the current 
extent of his hearing loss.  Prior to the 
examination, the claims folder should be 
made available to the physician for 
review of the case.   

3.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted in full, 
the RO should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  Thereafter, if appropriate, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

 
